DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claim 19 recites “wherein the presenter is further configured to display a second plot comprising one or more regions representing the concept over a timeline” (emphasis added). “The concept” is assumed to be the recommended concept recited in claim 17. If the first plot, recited in claim 18 from which claim 17 depends, is assumed to represent the concept (i.e., Concept D of Fig. 5A) over the timeline, it is unclear where in the disclosure a second plot comprising one or more regions also representing the concept – the same recommended concept displayed in the first plot – is depicted and/or discussed. For example, Fig. 5A which depicts the timeline, according to the Specification, [0092], depicts a second plot comprising one region representing a second concept, Concept B, which is different than Concept D.

Claim Objections
Claims 1 and 17 are objected to because of the following informality (using claim 1 as an example): “a concept” recited in ln. 5 should likely read “a concept from the one or more concepts” for clarity purposes. Appropriate correction is required.
Claims 4 and 12 objected to because of the following informality (using claim 4 as an example):  “content item” recited in ln. 8 should likely read “the content item” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.
Claims 7 and 14 are objected to because of the following informality (using claim 7 as an example): “the plurality of contents” recited in ln. 2 should likely read “the plurality of content[[s]] items”. Appropriate correction is required.
Claims 8 and 15 are objected to because of the following informality (using claim 8 as an example): “the content item” recited in ln. 2 should likely read “each content item”.  Appropriate correction is required.
Claims 17 and 20 are objected to because of the following informality (using claim 17 as an example): “the concept tracker” recited in ln. 2 should likely read “the concept map tracker”. Appropriate correction is required.
Claim 19 is objected to because of the following informality: “a timeline” recited in ln. 2 should likely read “[[a]] the timeline” or “a second timeline”. Appropriate correction is required.
Claim 20 is objected to because of the following informality: “associated with the content items” recited in ln. 2 should likely read “associated with each of the content items” for consistency purposes. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Concept tracker, recommender, and presenter in claim 1; 
User knowledge assessor and recommender in claim 2;
Presenter in claims 4-7; 
Concept tracker in claim 8; 
Concept map tracker in claim 16; 
Recommender, concept tracker, and presenter in claim 17; 
Presenter in claims 18-19; and
Concept tracker in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-2, 4-8, and 16-20 each recite on or more of the following limitations, and the specification fails to provide support for the full scope of the claim limitations, such as framework to perform their claimed functions (i.e., access a content database, recommend a concept, display one or more segments of the plurality of content items, receive one or more user assessment variables based on a user’s response to a first content item, etc.): concept tracker, recommender, presenter, user knowledge assessor, concept map tracker. Accordingly, the claims are rejected under 35 U.S.C. 112(a).
Because of its dependency on claim 1, claim 3 is also rejected under 35 U.S.C. 112(a).
For purposes of examination, the “concept tracker”, “concept map tracker”, “recommender”, “presenter”, and “user knowledge assessor” are interpreted to be software.
Claims 1-8, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1-8 and 16-20 are indefinite because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (i.e., software corresponding to an algorithm). See MPEP 2181(II)(B). For example, claim 1 recites a system for delivering content to a user comprising…a concept tracker configured to access a content database including a plurality of content items and determine one or more concepts associated with each of the content items. The specification merely describes the concept tracker as being configured to extract one or more concepts from a media from tracked transcripts ([0047]; [0079]). Accordingly, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Claim 16 is rejected for similar reasoning. Dependent claims 2-8 and 17-20 are rejected by virtue of their dependencies on independent claims 1 and 16.
Claims 7, 14, and 18-19 recite the limitation “the one or more time stamps”. There is insufficient antecedent basis for this limitation in the claims. Accordingly, the claims are indefinite.
Claim 16 recites the limitation “the one or more segmented areas of a content item" in ln. 6. There is insufficient antecedent basis for this limitation in the claim. 
Further, claim 16 recites, in part, “access…a plurality of content items and determine one or more concepts associated with each of the content items; [and] segment each of the content items into one or more segmented areas”. However, claim 16 then recites “associate the one or more segmented areas of a content item of the plurality of content items with the one or more concepts associated with the content item”. It is unclear what the one or more segmented areas of a content item of the plurality of content items with the one or more concepts (as recited in ln. 3-5) is associated with based on the claim language, and the Specification does not provide further guidance (Specification, [0020]).
Claims 17-20 are further rejected by virtue of their dependencies on claim 16.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 16-20 of the claimed invention are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se (a computer program without any structural recitations). See MPEP 2106.03(I). Accordingly, the claims are rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12, 15-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elchik et al. (hereinafter “Elchik”) (U.S. Pub. 2018/0061256 A1).
Regarding claim 1, Elchik discloses a system for delivering content to a user ([0028], disclosing a system for repurposing and delivering content (i.e., video content) to a user to drive learning), the system comprising:
	a concept tracker configured to access a content database including a plurality of content items and determine one or more concepts associated with each of the content items ([0032-0033]; [0055], where a content analysis engine extracts segments of text from a video or audio file from a database and analyzes the text in transcript format to determine its components (i.e., key words or other information to be used in a lesson that define one or more concepts/topics));
	a recommender in communication with the concept tracker and configured to recommend a concept ([0035-0036]; [0056], where a lesson generation engine generates a lesson (i.e., prompts with questions or exercises that are relevant to the concept/topic) associated with the analyzed video/audio file (extracted text)); and
a presenter in communication with the recommender and configured to display one or more segments of the plurality of content items that are associated with the concept ([0026]; [0030]; [0039]; [0057], where the lesson (prompts) may be displayed on a display device or output by an audio speaker to the user, wherein the lesson is a digital media asset stored in the database).

Regarding claim 2, Elchik discloses a user knowledge assessor in communication with the recommender and configured to receive one or more user assessment variables based on a user’s response to a first content item of the content database ([0057], where, using speech-to-text recognition software, the system receives a user’s response (user assessment variables, such as user’s answers to questions – Specification, [0056]) to a first lesson (prompts), for example, to determine whether the user correctly pronounced/answered the prompt and may output (recommend) an audio presentation with a correct pronunciation based on the user’s response). Moreover, Elchik discloses wherein the recommender is configured to recommend the concept based on the one or more user assessment variables ([0058], where, the system may also access database of user profiles to identify one or more attributes of the user whom the system will present the lesson and will generate the lesson based on the user attributes).

Regarding claim 3, Elchik discloses wherein at least a content item of the plurality of content items comprises transcripts of an audio/video media, and wherein the one or more concepts associated with the content item each includes one or more time stamps, each of the time stamps comprises a starting position and an ending position of the audio/video media ([0032]; [0040-0048]; [0051], where transcripts of an audio file are timestamped by segments and comprise a starting position, duration, and/or ending point, wherein the segments identify suitable information to use in a lesson (i.e., one or more concepts)).

Regarding claim 4, Elchik discloses wherein the presenter is configured to determine the one or more segments of the plurality of content items by: indexing the one or more segments of the plurality of content items based on the one or more time stamps associated with the concept ([0041-0052]); and determining starting and ending positions of each of the one or more segments based on a respective time stamp ([0041-0052]);
wherein the presenter is configured to display the one or more segments of the plurality of content items that are associated with the concept by replaying content item associated with the concept based on the starting and ending positions of each of the one or more segments ([0040]; [0057]; [0060-0061]; [0085], where extracted segments of text of a lesson are presented/repeated/rephrased to the user).

Regarding claim 5, Elchik discloses wherein the presenter is further configured to adjust the starting and/or ending positions of at least a segment of the one or more segments ([0051-0053], where the system may adjust the starting position of a segment based on where a sentence falls within the segment).

Regarding claim 8, Elchik discloses wherein the concept tracker is configured to determine the one or more concepts associated with the content item by using word embedding clustering method over transcripts of the content item ([0055], where the system may extract key words from the content using any suitable content analysis method, such as extracting words from a transcript, using speech-to-text conversion, or comparing the text segment to a database known by key words).

Regarding claim 9, Elchik discloses a method of delivery content to a user ([0004]; [0006], where the invention describes methods and systems directed to learning systems that are both contextually-relevant and engaging to students), the method comprising: accessing a content database including a plurality of content items to determine one or more concepts associated with each of the content items ([0032-0033]; [0055], where segments of text from a video or audio file from a database is extracted (accessed) and analyzed, in transcript format, to determine its components (i.e., key words or other information to be used in a lesson that define one or more concepts/topics));
recommending a concept from the one or more concepts ([0035-0036]; [0056], where a lesson generation engine generates a lesson (i.e., prompts with questions or exercises that are relevant to the concept/topic) associated with the analyzed video/audio file (extracted text)); and
displaying the one or more segments of the plurality of content items that are associated with the concept ([0026]; [0030]; [0039]; [0057], where the lesson (prompts) may be displayed on a display device or output by an audio speaker to the user, wherein the lesson is a digital media asset stored in the database).

Regarding claim 10, Elchik discloses further receiving one or more user assessment variables based on a user’s response to a first content item of the content database ([0057], where, using speech-to-text recognition software, the system receives a user’s response to a first lesson (prompts), for example, to determine whether the user correctly pronounced/answered the prompt and may output (recommend) an audio presentation with a correct pronunciation based on the user’s response). Moreover, Elchik discloses wherein recommending the concept is based on the one or more user assessment variables ([0058], where, the system may also access database of user profiles to identify one or more attributes of the user whom the system will present the lesson and will generate the lesson based on the user attributes).

Regarding claim 11, Elchik discloses wherein at least a content item of the plurality of content items comprises transcripts of audio/video media, and wherein the one or more concepts associated with the content item each includes one or more time stamps, each of the time stamps comprises a starting position and an ending position of the audio/video media ([0032]; [0040-0048]; [0051], where transcripts of an audio file are timestamped by segments and comprise a starting position, duration, and/or ending point, wherein the segments identify suitable information to use in a lesson (i.e., one or more concepts)). 

Regarding claim 12, Elchik discloses further determining the one or more segments of the plurality of content items by: indexing the one or more segments of the plurality of content items based on the one or more time stamps associated with the concept ([0041-0052]); and determining starting and ending positions of each of the one or more segments based on a respective time stamp ([0041-0052]);
wherein displaying the one or more segments of the plurality of content items that are associated with the concept comprises replaying content item associated with the concept based on the starting and ending positions of each of the one or more segments ([0040]; [0057]; [0060-0061]; [0085], where extracted segments of text of a lesson are presented/repeated/rephrased to the user).

Regarding claim 15, Elchik discloses wherein determining the one or more concepts associated with the content item comprises using a word embedding clustering method over transcripts of the content item ([0055], where the system may extract key words from the content using any suitable content analysis method, such as extracting words from a transcript, using speech-to-text conversion, or comparing the text segment to a database known by key words).

Regarding claim 16, Elchik discloses a system for delivering content to a user ([0028], disclosing a system for repurposing and delivering content (i.e., video content) to a user to drive learning), the system comprising a concept map tracker configured to: access a content database including a plurality of content items and determine one or more concepts associated with each of the content items ([0032-0033]; [0055], where a content analysis engine extracts segments of text from a video or audio file from a database and analyzes the text in transcript format to determine its components (i.e., key words or other information to be used in a lesson that define one or more concepts/topics));
segment each of the content items into one or more segmented areas (Fig. 6; [0055], where a Topic(s) Extractor segments extracted information by topic(s)); and 
associate the one or more segmented areas of a content item of the plurality of content items with the one or more concepts associated with the content item (Fig. 6; [0055], #604).

Regarding claim 17, Elchik discloses a recommender in communication with the concept tracker and configured to recommend a concept (Fig. 6; #605; [0035-0036]; [0056], where a lesson generation engine generates a lesson (i.e., prompts with questions or exercises that are relevant to the concept/topic) associated with the analyzed video/audio file (extracted text)); and
a presenter in communication with the recommender and configured to display one or more segments of the plurality of content items that are associated with the concept (Fig. 6, #607; [0026]; [0030]; [0039]; [0057], where the lesson (prompts) may be displayed on a display device or output by an audio speaker to the user, wherein the lesson is a digital media asset stored in the database).

Regarding claim 20, Elchik discloses wherein the concept tracker is further configured to determine the one or more concepts associated with the content items by using word embedding clustering method over transcripts of the content item ([0055], where the system may extract key words from the content using any suitable content analysis method, such as extracting words from a transcript, using speech-to-text conversion, or comparing the text segment to a database known by key words).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elchik (U.S. Pub. 2018/0061256 A1) in view of Thielen et al. (hereinafter “Thielen”) (U.S. Pub. 2018/0295419 A1).
Regarding claim 6, Elchik does not disclose wherein the presenter is further configured to adjust audio volume of at least a segment of the one or more segments near the starting and/or ending position of the segment. However, Thielen teaches presenting video segments to a user, wherein the video segments’ volume may be automatically altered ([0040]; [0089]; [0233]). It would have been obvious to one of ordinary skill in the art at the time of filing to alter the audio volume of the presented lessons (digital media assets – [0026]) of Elchik, as taught by Thielen, in order to increase the user’s capability of absorbing and learning the skill by, for example, reducing inattention and generating engaging content (Thielen, [0040]; [0233]). 

Regarding claim 13, Elchik further discloses performing one or more of operations comprising: adjusting the starting and/or ending positions of at least a segment of the one or more segments ([0051-0053], where the system may adjust the starting position of a segment based on where a sentence falls within the segment). However, Elchik does not further disclose adjusting audio volume of at least a segment of the one or more segments near the starting and/or ending position of the segment. Yet, Thielen teaches presenting video segments to a user, wherein the video segments’ volume may be automatically altered ([0040]; [0089]; [0233]). It would have been obvious to one of ordinary skill in the art at the time of filing to alter the audio volume of the presented lessons (digital media assets – [0026]) of Elchik, as taught by Thielen, in order to increase the user’s capability of absorbing and learning the skill by, for example, reducing inattention and generating engaging content (Thielen, [0040]; [0233]). 
Examiner’s Note
No prior art is currently provided for claims 7, 14, and 18-19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	U.S. Pub. 2018/0261118 A1 – Morris teaches an algorithm comprising a 	content engine and learning object engine used for accessing a content database 	and determining content related to topics (Module titles) ([0067]; [0069]; [0071]). 	Morris further teaches wherein the algorithm comprises a recommendation 	engine for recommendation modules/learning objects/etc. to the user based on 	user behavior ([0077]).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715